Citation Nr: 1532431	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  10-10 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder. 

2.  Entitlement to service connection for a bilateral heel disorder (claimed as spurs). 

3.  Entitlement to service connection for a shin disorder. 


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

L. Jeng, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from February 1974 to March 1976. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board notes that the Veteran has not been afforded a VA examination in connection with the issues currently on appeal.  His service treatment records are negative for any complaints, treatment, or diagnosis of a lumbar spine, heel, or shin disorder.  However, he has asserted that he fell off a wall during basic training and sustained injuries to his back, heels, and shins.  His post-service medical records also document complaints pertaining to the lumbar spine, heels, and shins. See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

In making this determination, the Board is cognizant that, at last report, the Veteran was incarcerated.  However, the United States Court of Appeals for Veterans Claims (Court) has long held that incarcerated Veterans are entitled to the same care and consideration given their fellow Veterans.  See Bolton v. Brown, 8 Vet. App. 185, 191(1995) (quoting Wood v. Derwinski, 1 Vet. App. 190, 193 (1991)).  Further, the Court has cautioned "those who adjudicate claims of incarcerated Veterans to be certain that they tailor their assistance to the particular circumstances of confinement."  Id.  Therefore, the AOJ should make the efforts as set out in VA Fast Letter 11-22 (June 10, 2011) which requires VA to "provide medical examinations when warranted under the duty to assist, either by arranging for release of an incarcerated Veteran to attend an examination or by making arrangements with the relevant state or prison official to conduct an examination at the facility where the Veteran is incarcerated."  Further, it requires VA to make "substantial efforts" to assist, documenting "that they have made multiple attempts and exhausted all possible avenues for obtaining access to the incarcerated Veteran for the examination."  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his lumbar spine, heels, and shins.  After acquiring this information and obtaining any necessary authorization, the AOJ obtain and associate these records with the claims file. 

The AOJ should also obtain any outstanding, relevant VA medical records.

2.  The Veteran should be afforded a VA examination to determine the nature and etiology of any lumbar spine, bilateral heel, and shin disorders that may be present.  

If the Veteran is incarcerated, the AOJ should take all reasonable measures to schedule the Veteran for the examination requested and confer with the prison authorities to determine whether the Veteran may be escorted to a VA medical facility for examination.  If that is not possible, the Veteran may be examined at the prison by: (1) VHA personnel; (2) prison medical providers at VA expense; or (3) fee-basis providers contracted by VHA.  The AOJ should determine which option is the most feasible and document all attempts taken under Bolton to schedule the Veteran for a VA examination related to his claims.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.  

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify any current lumbar spine, bilateral heel, and shin disorders.  

For each diagnosis identified, the examiner should opine as to whether it is at least as likely as not that the current disorder is related to the Veteran's military service.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs. 

4.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

